In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-232V
                                     Filed: August 8, 2016
                                         UNPUBLISHED

****************************
MELISSA WAGNER,                        *
                                       *
                   Petitioner,         *       Ruling on Entitlement; Concession;
v.                                     *       Influenza (“Flu”) Vaccination; Shoulder
                                       *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *       (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Mark L. Krueger, Krueger & Hernandez, S.C., Baraboo, WI, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 17, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder synovitis and adhesive
capsulitis that was caused-in-fact by her October 16, 2014 influenza (“flu”) vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On August 5, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent

        has concluded that a preponderance of the evidence establishes that
        petitioner’s injury is consistent with a shoulder injury related to vaccine

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       administration (“SIRVA”), and that petitioner’s injury is not due to factors
       unrelated to her October 16, 2014, flu vaccination. Thus, in light of the
       information contained in petitioner’s medical records, respondent has
       concluded that petitioner’s left shoulder injury is compensable as a
       “caused-in-fact” injury under the Act.

Id. at 3. Respondent further agrees that the claim was timely filed, involves a vaccine
covered by the Vaccine Injury Table, and that petitioner received her vaccination in the
United States and suffered from her injury for more than six months. Id. Additionally,
petitioner avers that she “has not received compensation in the form of an award or
settlement for her vaccine-related injuries, nor has Petitioner filed a civil action for her
injuries prior to this filing.” Petition at ¶13.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master




                                              2